Woods, C. J.,
delivered the opinion of the court.
The conveyances from Branigan to Garrison and from Garrison to Brown were securities for the payment of the sums named in them, and must be held to be mortgages. But, although mortgages, Branigan is now barred of any right to assert his equity of redemption, by reason of his failure to bring his action for that purpose for more than ten years after condition broken, and after possession by the mortgagee, or h'is alienee, during all that period. As to him the title of ap*777pellee, Brown, is perfect by limitation. See the opinion of this court in Little v. Teague, 60 Miss., 115, and particularly the last sentence in that opinion.
Branigan was neither a proper nor a necessary party to the bill in this case. He had no sort of connection with, nor interest in, the subject-matter of the litigation, under the view hereinbefore announced. Garrison was a proper, though not a necessary, party. He has elected to appear as the co-complainant of his vendee or mortgagee, and of this the appellant has no reason to complain.
The decree of the court helow is affirmed, with leave to appellant to answer within thirty days after mandate filed.